DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  16,18,23,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder-Brumloop et al (USPGP 2011/0120810) in view of Araki (USP 5285029).
Regarding Claim 16, Schroeder-Brumloop (“Schroeder”) discloses a method of operating an elevator drive 26 to move an elevator car during a disruption of a mains power supply (para. 0003) independently of any alternative energy storage for feeding power to the drive, comprising the steps of:
predetermining whether the hoist motor will be operating in a balanced mode, in a motor mode or a regenerative mode,  in which motor and regenerative modes the magnitude of the sampled current is greater than the predetermined current threshold, on commencement of the power disruption (paras. 0025-0027); and controlling the inverter 96 in accordance with the predetermined hoist motor operating mode independently of the alternative energy storage after the commencement of the power disruption (para. 0026).

Araki discloses a controller that samples a current 9 transferred between an inverter 5 and a  hoist motor 6 during a trip of the elevator car to determine 7A whether the hoist motor is operating in a motor mode, a balanced mode or a regenerative mode (Abstract).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Schroeder with those of Araki, so as to provide for a more accurate determination of the state of the elevator motor circuitry as is known in the art to be desirable. 
Regarding Claim 18, Araki discloses the sampling of the current is performed during a constant speed phase of an elevator trip of the elevator car (Col. 3 lines 58-61).
Regarding Claim 23. Schroeder discloses a system for operating an elevator hoist motor 10 to move an elevator car during a power disruption (para. 0003) comprising:
an energy storage 42 connectable (para. 0015) to an elevator brake 18 for the elevator car; and a drive 26 delivering power from an AC power supply to an elevator hoist motor 10, wherein the drive comprises;
a converter 94 for converting AC power from the power supply into DC power,
an inverter 96 for driving the hoist motor by inverting the DC power from the converter into AC power and for rectifying AC power produced by the hoist motor when the hoist motor is in a generating mode into DC power, a DC link 98 connected between the converter and the inverter and being independent from the energy storage, and a controller (para. 0021) for controlling operation of the drive, and after commencement of a power disruption controls the inverter in accordance with the determined operating mode.

Araki discloses a controller that samples a current 9 transferred between an inverter 5 and a  hoist motor 6 during a trip of the elevator car to determine 7A whether the hoist motor is operating in a motor mode, a balanced mode or a regenerative mode (Abstract).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Schroeder with those of Araki, so as to provide for a more accurate determination of the state of the elevator motor circuitry as is known in the art to be desirable. 
Regarding Claim 26, Araki discloses the controller 7A changes the inverter 5 to a regenerative switching schedule after the commencement of the power failure if the hoist motor is in the balanced mode (Col. 4 lines 25-44).


Allowable Subject Matter
Claims 17,19-22,24,25,27 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837